Winslow, J.
We have found it unnecessary to consider the question whether the answer states'any defense to the action. The testimony of the defendant was all taken, and is preserved in the bill of exceptions. Upon that testimony, we think the court was right in directing a verdict for the plaintiffs upon the merits. The defendant’s testimony shows that he practically left the operation of the candy store in the hands of his son. He says: “The boy got all the bills. I let the boy get the mail. He read it, and answered it. When freight came for the candy store, I sent small boys for it. They took it to the candy store. When they opened the boxes, I went over and make a look. I saw Roundy, Peckham & Co. were shipping goods all the time. I could *184see that on the boxes. I read my own name on the boxes, but I never looked on the boxes.” There is much other testimony which shows beyond question that he left the candy business in the hands of his son, both as to the receipt and answering of letters, the handling of the.money received, the payment of freight bills, and the ordering of goods. Perhaps the son’s management was unwise and improvident, but that is not the question. When it appears that the defendant knew that the plaintiffs were shipping goods to the candy store all of the time, and made no objection, he certainly must be held to have ratified the acts of the boy, even if the purchases were originally made against his orders. It is true that the defendant testifies that he cannot read English, but he admits that he could read his own name and the plaintiffs’ name on the boxes.
By the Court.— Judgment affirmed.